Title: From George Washington to William Moultrie, 31 October 1786
From: Washington, George
To: Moultrie, William



Dr Sir,
Mount Vernon 31st Octor 1786.

As soon as your Excellency’s favor of the 7th of Augt, came to my hands, I forwarded the enclosure therein, to Mr Brindley, under cover to Saml Hughes Esqr. Herewith you will receive their answers.
Presuming that your Excelly is President of the Society of the

Cincinnati in the State of South Carolina, I have the honor of addressing the enclosed circular letter to you. If I am mistaken, I pray you to forward it to the right person. Mrs Washington joins me in every good wish for Mrs Moultree & yourself, & with sentiments of great regard & respect, I have the honor to be &c.

G: Washington


P.S. Permit me to request the favor of you to direct the blank cover herewith sent, to the President of the Georgia Society of the Cincinnati, & cause it to be forwarded by the first safe conveyance that may offer. G: W——n

